                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

PUBLIC SERVICE COMPANY OF
NEW MEXICO,

              Plaintiff,

vs.                                                            CV No. 15-501 JAP/CG

APPROXIMATELY 15.49 ACRES OF LAND
IN MCKINLEY COUNTY, NEW MEXICO, et al.,

              Defendants.


Consolidated with

LORRAINE BARBOAN, et al.

              Plaintiffs,

vs.                                                            CV No. 15-826 JAP/CG

PUBLIC SERVICE COMPANY OF
NEW MEXICO, et al.

              Defendants.

           ORDER TO NOTIFY THE COURT OF STATUS OF MEDIATION

       THIS MATTER is before the Court upon review of the record. On October 9,

2019, the parties informed the Court that a private mediation session will be conducted

on November 11, 2019, in an effort to resolve this case. (Doc. 222).

       IT IS THEREFORE ORDERED that, on or before January 3, 2020, Plaintiff shall

notify the Court in writing of the status of this case and the result of the November 11,

2019, mediation.

                                   _____________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
